KANNER, Chief Judge.
The appellant, as the seller, and the appellee, as the purchaser, entered into a written contract for the sale of a lot situated in Fort Lauderdale, Florida. Suit for specific performance was instituted by the purchaser for the purpose of compelling the performance of the contract. The defense interposed by the seller essentially was that the signature of the president of the seller corporation was acquired upon the contract as the result of fraud and misrepresentation and overreaching practiced upon the president of the corporation by the purchaser’s agent, who was also his 'son. The chancellor personally heard the case and determined that the purchaser was entitled to the relief sought. He thereupon entered a final decree executing this determination, and the appeal is from this decree. The evidence supports the decree, and no abuse of sound judicial discretion is made to appear.
The decree required that the taxes should be paid by the seller. This was error and is so conceded by the purchaser, since the understanding was that the purchaser should discharge the taxes. The error ‘ resulted through oversight of pur*693chaser’s attorney in the preparation of the decree. The decree is therefore affirmed except as to the item of taxes and in that respect is reversed. The cause is remanded for further proceedings in conformity with this opinion.
Affirmed in part; reversed in part.
ALLEN and SHANNON, JJ., concur.